DETAILED ACTION
This communication is in response to the amendment/remarks filed 15 February 2022.
Claims 1, 3, 5-8, 10, 13, 14, 19, and 22 have been amended. Claims 9, 15-18, 21, and 21 have been canceled. Claims 23-28 have been added.
Claims 1-8, 10-14, 19, and 22-28 are currently pending.  
Claims 1-8, 10-14, 19, and 22-28 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
The claims interpreted under 35 USC § 112 have been canceled; the interpretation is withdrawn.
Regarding 35 USC § 101, Applicant argues that, similar to Example 40, the claims integrate any abstract idea into a  practical application. Example 40 provides a technical solution to a technical problem (i.e., excess traffic and hindrance of network performance). It was found that the invention provided a specific improvement over prior systems, resulting in improved network monitoring. The present invention does not address a technical problem, nor provide a technical solution. Determining an exposure probability to determine if a user was exposed to content is a business problem rather than a technical problem.
Regarding 35 USC § 102, Applicant argues that Carlson, the primary reference, does not teach all limitations in amended claim 1. Examiner agrees. An additional search was performed and the updated rejections, now under 35 USC § 103, are presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-14, 19, and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claims 1, 3, 15, 20, and 21) The compute exposure probabilities based on a comparison of each received device location information to the accessed object placement information, wherein each computed exposure probability represents a probability that a user of one of the multiple mobile phones visually perceived content presented by one of the physical objects, wherein computing an exposure probability comprises: determining a device heading angle based upon device location information associated with a mobile device; and when the device heading angle indicates that the mobile devices is heading towards a physical object, increasing the exposure probability step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “server computer” (claim 1), “computer-implemented” (claim 3), or “computing system” (claim 19) language, the claim encompasses a user manually determining an exposure probability based on known information.
Claims 1-8, 10-14, 19, and 22-28 recite the concept of determining, based on a user’s location and a billboard’s location, the probability that a user actually viewed the advertisement on the billboard. This concept falls into the certain methods of organizing human activity grouping including advertising activities. Thus, the claims recite an abstract idea.
The dependent claims further limit the abstract idea by further narrowing object placement information and location information and by further narrowing how the probability is determined. The dependent claims do not remove the claims from any of the abstract idea groupings.
The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a system comprising a server computer, network, and memory (claims 1, 1, 27, and 28), a computer (claims 3-8 and 10-14), or a computer-readable storage medium executed by a computing system (claims 19 and 22-26) and includes no more than mere instructions to apply the exception using these generic computer components. The system comprising a server computer, network, and memory (claims 1, 1, 27, and 28), computer (claims 3-8 and 10-14), or computer-readable storage medium executed by a computing system (claims 19 and 22-26) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Additionally, the step of “receive device location information” is mere data gathering and the step of “providing the exposure probability” is post-solution activity. These steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
Receiving device location information and providing a probability are considered routine, conventional, and well-understood activities. See MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network.

Further, Claims 19 and 22-26 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of “computer-readable storage medium” in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10, 13, 14, 19, 22, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0161163 (“Carlson”) in view of U.S. Patent Application Publication No. 2008/0140479 (“Mello”).

Regarding Claim 1, Carlson teaches system, comprising: at least one server computer coupled to a network; at least one memory storing instructions for execution by the computer (See “Memory can 114 also store operating instructions for execution by the processor 112. Note that the processor 112 can be implemented as, for example, a CPU (Central Processing Unit) or the portion of a data-processing system/apparatus (e.g., a computer, server, etc) that carries out the instructions of a computer program as the primary element for carrying out the data-processing functions of such a computer” in ¶ 0032.), wherein the instructions are configured to cause the server computer to:
receive device location information associated with each of multiple mobile phones positioned at certain geographic locations, wherein each mobile phone provides, directly or indirectly, a series of location coordinates to the server computer via the network (See “the data processing apparatus or system 100 can be configured as a device such as a Smart Phone or other computing device. System 100 as depicted in FIG. 1 can include, in some embodiments, a wearable brain activity-sensing device or module 102 and an eye tracking device or module 103 that can monitor the relative direction of an eyeball of an individual with respect to a relative direction of signage that is in the field of view of the eyeball” in ¶ 0023, “System 100 can additionally include processor 112 for processing and correlating the user, content, location, surveillance, direction, velocity and field of view data collected by the system sensors such as from the surveillance module 104, eye tracking module 103, brain activity-sensing module 102 and the location detection system 116. The location detection system 116 can include at least one sensor that detects the location and velocity of the system 100 or the user, relative to the earth” in ¶ 0027, “Such systems can detect location and velocity with a cellular communications system using tower directions and a process know as triangulation in a network location system, such as a wireless local area network location system, a GPS system, or a beacon type system, for example” in ¶ 0028, and “The location detection module 116 can continue collecting data regarding the individual's location as that individual moves in relation to signs and specific media content. The location information can be collected and stored in the individual's mobile communications device, which may then be transmitted to a server 124 operated by a service provider at a remote location for processing” in ¶ 0034. Coordinates are an inherent output of a GPS system.); 
access object placement information associated with visually-perceptible content presented by physical objects at the certain geographic locations, wherein the object placement information for each physical object includes viewshed characteristics for the physical object (See “A database can store the locus of points that define the plane of the sign as it relates to coordinates, or a street addressed on the earth” in ¶ 0058 and “Because the signage locations can be stored in a sign location database as a locus of points, in addition to street addresses of the signs, the location detection system 116 of the system 100 can locate and transmit the signage location using data contained in the aforementioned sign location database. A remote computer server can then compute the locus of points that define the sign and the locus of coordinates that define the user field of view. The server can then determine if the sign is within the user's field of view. A sign's elevation data can be determined using many different methods, including using elevation data acquired by the Shuttle Radar Topography Mission (SRTM), the Aster Global Digital Elevation Model (Aster GDEM), or the GTOPO30 Global Digital Elevation Model (DEM), and so forth” in ¶ 0059. A viewshed characteristic is interpreted to mean any characteristic having an impact on a viewshed (e.g., elevation).); and 
compute exposure probabilities based on a comparison of each received device location information to the accessed object placement information, wherein each computed exposure probability represents a probability that a user of one of the multiple mobile phones visually perceived content presented by one of the physical objects (See “The user's impressions or exposure to signage content can then be determined by server 124 to correlate information obtained from the eye-tracking module 100 and from sign location/content database 128. The sign location/content can track what content is on what sign during a specific time period. The eye-tracking module 103 can be co-located with many different location, direction and velocity sensors. Information provided by these sensors can be correlated with a signage location detection system or data in the database 128 to correlate and provide positive information about the signage information viewed by the user” in ¶ 0031 and “determining a probability that the user views the at least one sign utilizing parameters comprising the location of the sign(s), the location of the user, the field of view of the user; and/or the direction of the field of view of the user” in ¶ 0074.),
wherein computing an exposure probability comprises: determining a device heading angle based upon device location information associated with a mobile device (See “System 700 can also, in some embodiments, utilize the location detection system 116 discussed herein, or other electronic compass instrumentality located within a mobile communications device, to determine the location of the media relative to the mobile communications device” in ¶ 0071 wherein a compass provides a heading angle.).
Carlson does not expressly teach when the device heading angle indicates that the mobile device is heading towards a physical object, increasing the exposure probability; providing the determined exposure probability.
However, Mello teaches when the device heading angle indicates that the mobile device is heading towards a physical object, increasing the exposure probability (See “location information indicating that the monitored person 32 is in front of the billboard 20, the direction information from the compass 150 may be used to determine if the monitored person 32 is facing the billboard 20 and, thus, is exposed to the media” in ¶ 0052, “the PPM 30 may be configured to obtain direction information via, for example, the compass 150, and log the direction in which the monitored person 32 is facing or traveling so that subsequent data analyses may determine if the monitored person 32 was likely facing the billboard” in ¶ 0061, and “the data analyzer 208 may determine that a person was exposed to an advertisement if the person was within a particular distance from the advertisement and facing a particular direction or within a range of directions (e.g., the data analyzer 208 may use direction information generated by the PPM 30 using the compass 150 of FIG. 2)” in ¶ 0093.); providing the determined exposure probability [to an attribution system] (See “example, for each valid location identifier, the data analyzer 208 can determine if that location is sufficiently proximate to an advertisement at a fixed or stationary location such that the monitored person 32 would have been exposed to the advertisement so that the monitored person 32 could be influenced by the advertisement to perform some action (e.g., request information, purchase a product/service, visit an advertised retail establishment, etc.) related to the advertisement. An example implementation of the advertisement exposure analysis based on location information is described below in connection with the example process of FIG. 7. In the illustrated example, the data file interface 206 stores information indicative of advertisements to which the monitored person 32 was exposed in an advertisement exposure data structure 624 (e.g., a file, a database, a table, etc.)” in ¶ 0090 and Fig. 2 showing a transmission/providing step must be performed between analyzer 208 and file interface 206.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Carlson and Mello to utilize a heading to determine exposure probability and provide the exposure probability to an attribution system. The motivation to utilize heading is to utilize any information at your disposal that could shed light on whether or not the user was exposed, including heading/direction information. The motivation to provide the probability, as shown in the Mello flowchart of Fig. 6, is to perform a next step of correlating ad exposure and retail visits with query information and ultimately credit query results as having influence on the user. 
Regarding Claim 2, Carlson further teaches the object placement information for each physical object includes viewshed characteristics for content on facing surface of the physical object (See “This locus of points can be compared to and coordinated with the latitude and longitude information of the corners of the sign (defining a plane) in two dimensional space to determine if the user is being, or has been, exposed to the content on the sign” in ¶ 0029. Indication of a conclusion that the user has been exposed to the content indicates that the invention is referencing a facing surface rather than a back/unoccupied surface.), and wherein the receive device location information includes estimated heading information for each of the multiple mobile phones (See “Part of the system 300 can be collocated with earphones 302 and comprised of a number of eye tracking sensors, location sensors, direction sensors, and brain activity sensors” in ¶ 0047.).
Regarding Claims 3 and 19, these claims are substantially similar to claim 1 and is rejected similarly. 
Regarding Claim 5, Carlson further teaches determining an exposure probability that is based on a comparison of the received device location information to the received object placement information includes determining an exposure probability as a function of the received device location information and the received object placement information, as L_exposure= F(EXPOSURE |Pu, Bi); where L_exposure is the exposure probability, EXPOSURE is a state of exposure, Pu is a set of location trace characteristics for the target mobile device, and Bi is a set of placement characteristics of the content presented by the physical object (See “The user's impressions or exposure to signage content can then be determined by server 124 to correlate information obtained from the eye-tracking module 100 and from sign location/content database 128. The sign location/content can track what content is on what sign during a specific time period. The eye-tracking module 103 can be co-located with many different location, direction and velocity sensors. Information provided by these sensors can be correlated with a signage location detection system or data in the database 128 to correlate and provide positive information about the signage information viewed by the user” in ¶ 0031 and “determining a probability that the user views the at least one sign utilizing parameters comprising the location of the sign(s), the location of the user, the field of view of the user; and/or the direction of the field of view of the user” in ¶ 0074.).
Regarding Claim 6, Carlson further teaches receiving view duration information associated with a time duration within which the target mobile device is positioned within the certain geographic location; and determining the exposure probability based on a comparison of the received device location information to the received object placement information and the received view duration information (See “determining when the locus of points defining the sign(s) and the locus of points defined by the field of view intersect, determining a time frame of the intersection of the locus of points, and determining the content present on the sign(s) during the time frame” in ¶ 0077, “the location of the field of view can be detected utilizing one or more of the following: a Global Position Satellite receiver” in ¶ 0080, and “determining a probability, by executing a program instruction in a wearable data-processing apparatus, that the user views the at least one sign utilizing parameters comprising: a dwell time; the location of the at least one sign; the location of the user; the field of view of the user; and the direction of the field of view of the user” in claim 3.).
Regarding Claim 7, Carlson further teaches receiving survey information associated with the content presented by the physical object, wherein the survey information includes information from users of other mobile devices that viewed the content presented by the physical object (See “In some embodiments, the system 200 can be passive and acquire user related data in an entirely automated process. In other embodiments, the system 200 can be interactive where a user can be queried to see if the user viewed specific content of the advertisement. The interactive system can further query the user to determine if the user wants additional information, coupons, or some sort of an upgrade, deal or promotion. The advertising facilitator 202, via the rewards program, may also provide an incentive for the user to provide feedback as to whether the user viewed specific content and the user's reaction to such content, such as a "thumbs up" and a "thumbs down" selection, or a question to see if the user knows exactly what is being advertised. A user could also request additional information that is related to the advertisement's content through the system 200” in ¶ 0046.).
Regarding Claim 8, Carlson further teaches the exposure probability is expressed as at least one of: a binary value; a percentage; or a range or probabilities (See “determining a probability that the user views the at least one sign utilizing parameters comprising the location of the sign(s), the location of the user, the field of view of the user; and/or the direction of the field of view of the user” in ¶ 0074. It is inherent that probability is expressed as a number between 0 and 1 (i.e., a percentage between 0 and 100). See the attached WhatIs.com definition of probability for support.).
Regarding Claims 10 and 23, Carlson further teaches receiving device location information associated with a target mobile device positioned at a certain geographic location includes receiving information from one or more sensors of the target mobile device (See “Such systems can detect location and velocity with a cellular communications system using tower directions and a process know[n] as triangulation in a network location system, such as a wireless local area network location system, a GPS system, or a beacon type system, for example” in ¶ 0028.).
Regarding Claims 13, 22, and 27, Carlson further teaches the content presented by the physical object at the certain geographic location is a stationary advertisement (See “Billboards and poster content is static if printed on paper or other material. Recently, however, the advertising industry began using electronic billboards and digital displays, generally. These digital billboards appear primarily on major highways, expressways or principal arterials, and command high-density consumer exposure, mostly to vehicular traffic. Digital billboards provide greater visibility to viewers than static, content-based display because of the digital billboard's commanding size and the advertiser's ability to perform customizable updates on the digital billboard. Not only can many advertisers share a single digital billboard each month, but an advertiser can change their content in near real-time. These new types of displays are also capable of imparting different advertisements on a single digital display, with each display changing content advertisements over a period of a few minutes” in ¶ 0005.).
Regarding Claims 14, 26, and 28, Carlson further teaches the content presented by the physical object at the certain geographic location is a moving advertisement (See “Smaller displays of electronic and printed matter are also present … in taxis” in ¶ 0004.).

Claims 11, 12, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Mello, and further in view of U.S. Patent Application Publication No. 2013/0339140 (“Pokorny”).

Regarding Claims 11 and 24, Carlson teaches receiving object placement information associated with content presented by a physical object at the certain geographic location includes receiving information identifying lat-long coordinates of the physical object (See “defining a sign utilizing a locus of points in three-dimensional space, wherein the locus of points defines a plane, the plane having latitudinal and longitudinal coordinates” in claim 5.).
Carlson does not expressly teach receiving information identifying a facing angle of the content presented by the physical object.
However, Pokorny teaches receiving information identifying a facing angle of the content presented by the physical object (See “Similarly, the orientation of the asset 102 informs an analysis of which lines of sight are more valuable based on angles of view for a consumer” in ¶ 0024, “From a planning perspective, different location angles may be tested to determine the effect on visibility of the asset 102 to potential consumers. The exposure value assessment system enables the identification of the azimuth of the asset 102 by permits quick angle to travel segment 104 analysis” in ¶ 0029, and “For example, the transport information and the viewshed 108 may be filtered such that the viewshed 108 is restricted to a certain or optimum viewing angle of the asset 102 by a consumer” in ¶ 0035.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Carlson and Pokorny to receive facing angle of the content. The motivation, as shown in Pokorny, is to determine the effect on visibility of the asset to potential customers.  
Regarding Claims 12 and 25, Carlson teaches receiving object placement information associated with content presented by a physical object at the certain geographic location includes receiving information identifying lat-long coordinates of the physical object (See “defining a sign utilizing a locus of points in three-dimensional space, wherein the locus of points defines a plane, the plane having latitudinal and longitudinal coordinates” in claim 5.).
Carlson does not expressly teach receiving information identifying an estimated viewshed for the content presented by the physical object.
However, Pokorny teaches receiving information identifying an estimated viewshed for the content presented by the physical object (See “A viewshed is generated based on the location information and the digital elevation model data. Exposure value information is generated by intersecting the viewshed with transport information” in the abstract and “From the digital elevation model and the location information for the OOH asset, a viewshed is created. Stated differently, using location information for the OOH asset, the digital elevation model may be processed to determine where the location point connects to all other points in the digital elevation model, as limited by a radius. A line of sight is the viewshed along "one-line," while the viewshed represents the combination of all lines of sight for the OOH asset” in ¶ 0017.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Carlson and Pokorny to receive viewshed for the content. The motivation, as shown in Pokorny, is to utilize viewshed information to determine exposure value information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claim 3, 4, and 6  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claims 10 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claims 11, 12, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claims 13  and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claims 14, 26, and 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.

Conclusion
Claim 4 is not found in the prior art. More specifically, “determining that a heading of the target mobile device with respect to a presentation angle of the content presented by the physical object is within an angle of 90 degrees” is not found in the prior art. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688